Citation Nr: 0702354	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972, from January 1975 to June 1980, from August 1981 
to May 1985, and from October 1985 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The Board notes that the veteran has alleged that VA is not 
in possession of his service medical records from his January 
1975 to June 1980 period of military service.  However, the 
veteran is advised that records for such period of service 
are, in fact, contained in the claims file and there is no 
indication that such are incomplete.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that, while serving in the military in 
1978 or 1979, he was pulling a large coaxial cable up at 100-
foot tower and felt pain in his back.  He alleges that he 
currently has a thoracic spine disorder as result of such 
injury and, therefore, service connection is warranted.

The Board notes that the veteran's service medical records 
reflect that he injured his back on a radio tower in January 
1979.  Objectively, he had rotoscoliosis to the right at T-10 
with paraspinal spasm.  No neurological defects were noted.  
The assessment was dorsal myositis.

The veteran was afforded a VA spine examination in June 2003 
in order to determine whether he had a current thoracic spine 
disorder as a result of his claimed in-service dorsal spine 
injury.  Physical examination failed to reveal any 
abnormality in the veteran's thoracic spine; however, the VA 
examiner indicated that he would defer any judgment until 
after the veteran was afforded an MRI, which was scheduled 
for the end of the month.  Such MRI, conducted approximately 
two weeks following the veteran's VA examination, revealed a 
finding of a minimal disc bulge at the T5-6 level.  
Thereafter, the June 2003 VA examiner was not afforded an 
opportunity to provide an opinion regarding whether such 
finding is related to the veteran's January 1979 in-service 
injury to his dorsal spine.  Therefore, a remand is necessary 
in order to return the claims file to the June 2003 VA 
examiner in order for him to offer an opinion regarding the 
possible relationship between the veteran's current thoracic 
spine disorder and his in-service injury.  Additionally, the 
Board notes that the veteran is currently service-connected 
for chronic low back pain and chronic neck pain.  Therefore, 
while on remand, the June 2003 VA examiner should also be 
requested to provide an opinion about a possible relationship 
between the veteran's service-connected lumbar spine and 
cervical spine disabilities and his claimed thoracic spine 
disorder.

Additionally, the Board observes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for a 
thoracic spine disorder.  The United States Court of Appeals 
for Veterans Claims (Court) held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection in May 2003 and 
May 2004 letters, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  This remand 
will enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  The claims file should be returned to 
the VA examiner who conducted the June 
2003 spine examination.  The June 2003 VA 
examiner is requested to review all 
pertinent records associated with the 
claims file, to specifically include the 
veteran's service medical records, and 
offer an opinion as to the following: 

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
veteran's thoracic spine disorder is 
causally related to his in-service 
January 1979 dorsal spine injury or is 
otherwise the result of an injury or 
disease in service?  
    
(B)  Is it likely, unlikely, or at 
least as likely as not that the 
veteran's thoracic spine disorder is 
etiologically related to or been 
chronically worsened by his service-
connected cervical spine disability?  

(C)  Is it likely, unlikely, or at 
least as likely as not that the 
veteran's thoracic spine disorder is 
etiologically related to or been 
chronically worsened by his service-
connected lumbar spine disability?  


(The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.)  A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board and should be 
provided.  

If the June 2003 VA examiner is 
unavailable, the veteran should be 
afforded a new spine examination.  Such 
tests as the examining physician deems 
necessary should be performed.  After 
completing the examination, the examiner 
should review the claims file and offer 
opinions on the above-stated questions.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


